Colleague Heads of State and Government;
UN Secretary-General, His Excellency Antonio Guterres;
President of the General Assembly, His Excellency Volkan Bazkir;
Excellencies:
Good Afternoon.
Mr. President:
Permit me at the outset to congratulate you on your election as President of the 75th Session of the United Nations General Assembly, and to assure you of the unwavering support of the Government of the Commonwealth of The Bahamas during your tenure.
I also wish to thank your predecessor, His Excellency Tiijani Muhammad-Bande, for his stellar efforts in guiding the work of the 74th Session of the General Assembly.
Mr. President:
I address this Assembly at a time when the world is still reeling from the seismic level shocks that the COVID-19 pandemic has unleashed on the global community.
The COVID-19 pandemic has triggered an unprecedented crisis that has halted global economic activity and threatened global public health and social well-being.
The more than twenty-seven million confirmed COVID-19 cases across the globe continue to increase as we speak.
On behalf of the Government and people of The Bahamas, I express solidarity with Member States who are fighting COVID-19 and extend our sincere condolences for the loss of life.
Mr. President:
When I addressed the Assembly last year, in the aftermath of Hurricane Dorian, I implored world leaders to treat the global climate emergency as the greatest challenge facing humanity.
Little did we know that just a few months later, an even greater challenge would emerge, forcing the world to come to a grinding halt, at a proportion not witnessed since the Second World War.
Hence, the theme for the 75th Session, The future we want, the United Nations we need reaffirming our collective commitment to multilateralism — confronting COVID-19 through effective multilateral action, is relevant and applicable to our current reality.
Mr. President:
Tourism serves as the main economic earner for The Bahamas.
Like other countries, we had to temporarily close our borders and regulate the movement of people to limit the spread of COVID-19. Our priority was, and will always be, to protect lives and ensure the safety of those within our borders. The temporary closure of our borders caused one of the largest declines in visitor numbers since the advent of modern tourism in The Bahamas.
The slowdown in economic activity in some areas of the private sector caused an unprecedented increase in unemployment prompting the activation of an Unemployment Benefits Programme and Self-Employed Assistance Programme, as well as other social safety programmes, including the National Food Distribution Program, the largest feeding program in our nation’s history.
Mr. President:
Small island developing countries like The Bahamas always appear to be operating in a vicious recovery mode cycle, having to deal with successive exogenous shocks and climatic events.
The Bahamas experienced major hurricanes in 2015, 2016, 2017, and in September 2018, Hurricane Dorian, the largest Atlantic storm in recorded history.
UN initial assessments valued the loss and damage incurred at $3.4 billion. Infrastructure and housing projects are ongoing, while we grapple the impact of COVID19, we continue to reach out to international partners for the much-needed assistance to restore and rebuild those islands.
A Donors Conference coordinated by the United Nations Development Programme was held in Nassau on 13 January 2020, for which I wish to express the heartfelt appreciation of my Government for all of the pledges of financial resources and assistance made at this conference. My government looks forward to the full realization the pledges made as they are essential to our ongoing recovery efforts.”
Mr. President:
The economies of small island developing states, including those of the Caribbean Community, are under constant assault from various external shocks beyond their control.
This group of countries is among the most disaster- prone areas in the world. Pandemics, hurricanes, or climatic events, do not discriminate between low-income countries, middle-income countries, and developed economies.
Hence the compelling question remains, as to why middle-income countries are still being assessed by international financial institutions using outdated methodologies that give no consideration to a country’s level of exposure, vulnerability and ability to recover from exogenous shocks.
It is to be noted that ECLAC’s review of the COVID-19 impact estimates that developmental achievements in the Caribbean and Latin America have been reversed by at least a decade.
World Bank projections point to at least 100 million people falling into extreme poverty.
I therefore reiterate the call for the institutionalization of a vulnerability index in the decision-making processes of the international financial institutions and international donor community.
I also echo the call of the Region for the capitalization of a Caribbean Resilience Fund.
The decision of the G20 group to suspend debt service payments for the least developed countries is commendable, and I offer that this concession should be extended to other economic groupings as well.
Mr. President:
Given the immeasurable stress and strain placed on global health care systems and supply chains, I commend the Secretary-General for his continuous efforts to combat the pandemic.
Mr. President:
While we remain cautiously optimistic for a viable COVID-19 vaccine in the not too distant future, we note the collaborative efforts of the COVAX facility to secure arrangements for developing countries.
Developing countries should be able to access vaccines via a transparent procurement process at affordable market rates.
We salute the doctors, nurses, other healthcare workers and all on the frontline, who have sacrificed their own health in order to assist tens of millions of people around the world.
They are the real heroes, to whom the global community owes immense gratitude.
Mr. President:
As we celebrate the 75th anniversary of the United Nations, we should not allow the pandemic to dampen our spirits and detract from the commemoration of this august institution and its extensive list of achievements and milestones.
Multilateralism has been, and continues to be, the most effective conduit through which small island states can have their voices heard and their policy requirements advanced.
Mr. President:
Globally, we continue to see unprecedented climatic and environmental challenges. Worldwide, there has been a decline of 85 per cent of the area of viable wetlands.
Scientific reviews reveal that sixty per cent of the ocean area is impacted by adverse human activity including overfishing, pollution and acidification from chemicals.
The Bahamas continues to play its role in the preservation of a healthy marine and land environment which includes the expansion of marine protected areas and heritage sites.
We therefore welcome the scheduling of a Biodiversity Summit on 30 September.
We will continue to remain actively engaged in the negotiations towards an international treaty to sustainably use and conserve marine biodiversity of areas beyond national jurisdiction.
In this context, I am pleased to inform that the Bahamas will seek to renew its membership on the Council of the International Maritime Organization, and we count on the invaluable support of member states for our re-election.
Mr. President:
The COVID-19 pandemic has spurred the accelerated utilization of and access to information communication technology especially for young people and economically challenged communities.
This trend must continue in a post COVID-19 environment, as well as promotion of STEM careers for young people as education has the potential to act as the great equalizer.
Mr. President:
The Bahamas is carefully formulating the gradual re-opening of the country to visitors. We hope to welcome some tourists this year.
However, as we adjust to this new normal, we acknowledge that no country can survive this pandemic alone.
Mr. President:
We also take this occasion to reiterate our support for an end to the economic, commercial and financial embargo against Cuba.
Accordingly, The Bahamas will join the international community by voting in favor of the General Assembly’s annual resolution on this agenda item.
Mr. President:
Please be assured of The Bahamas’ unwavering commitment to the United Nations and our pledge to adhere always, to the UN Charter of principles on which the organization was founded.
I thank you.